[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 01-1764

                      ALLAN D. CANTRELL,

                    Petitioner, Appellant,

                              v.

                     JANET RENO, ET AL.,

                   Respondents, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Patti B. Saris, U.S. District Judge]


                            Before

                     Selya, Circuit Judge,
               Campbell, Senior Circuit Judge,
                  and Lynch, Circuit Judge.




     Allan D. Cantrell on brief pro se.
     Michael J. Sullivan, United States Attorney, and Dina
Michael Chaitowitz, Assistant U.S. Attorney, on Motion for
Summary Disposition for appellee.




                       January 29, 2002
            Per Curiam. Allan D. Cantrell, a federal prisoner

serving a 70-month sentence for conspiring to manufacture and

distribute        methamphetamine,       21     U.S.C.     §     846,       and

manufacturing methamphetamine, 21 U.S.C. § 841, appeals the

district court’s sua sponte dismissal of his petition for a

writ of habeas corpus, 28 U.S.C. § 2241.             His habeas petition

sought to challenge the validity of his federal conviction

on   two    grounds:     (1)    that    the     district      court    lacked

jurisdiction      over   the   offense    because     Congress        had   not

enacted 21 U.S.C. §§ 841 and 846 into law, and the offenses

had not occurred on U.S. property, but within the state of

Missouri; and (2) his conviction and sentence violated the

rule announced in Apprendi v. New Jersey, 530 U.S. 466

(2000), because the indictment did not reference a drug

quantity.

            The    government    has    filed    a   motion    for    summary

disposition of the appeal.             We conclude that the district

court properly determined that Cantrell could not raise his

claims challenging the validity of his federal conviction

through a habeas petition brought pursuant to 28 U.S.C.

§ 2241 as he does not meet the requirements of the savings

clause contained in 28 U.S.C. § 2255.            Moreover, Cantrell has

not demonstrated that he is actually innocent as his claims
fail upon an examination of the merits.                 Thus, we grant the

government’s motion and affirm the dismissal of the habeas

petition.

             Cantrell is mistaken in his belief that Congress

did not enact 21 U.S.C. § 841. On October 27, 1970, Congress

enacted the Comprehensive Drug Abuse Prevention and Control

Act of 1970, Pub. L. No. 91-513, Tit. II, §§ 401, 406, 84

Stat. 1260, 1265, codified at 21 U.S.C. §§ 841 and 846.

Thus, the crimes embodied by these statutes do not represent

mere regulations promulgated by the Attorney General.

             Cantrell’s claim that the district court lacked

jurisdiction because his criminal conduct occurred in a state

(and   not    on   federally       owned    land,   a   territory,   or    the

District of Columbia) also fails.                   Congress has provided

that: “The district courts of the United States shall have

original jurisdiction, exclusive of the courts of the States,

of all offenses against the laws of the United States.”                     18

U.S.C. § 3231.             The trial court’s jurisdiction under 18

U.S.C. § 3231 is not restricted to crimes occurring on

federally owned property.             United States v. Munat, 29 F.3d
233, 237 (6th Cir. 1994); see also United States v. Prou, 199
F.3d 37,    45   (1 st    Cir.   1999)    (“a   federal   district    court

plainly      possesses      subject-matter        jurisdiction   over     drug


                                      -3-
cases”); United States v. Lussier, 929 F.2d 25, 26 (1st Cir.

1991)   (rejecting    “territorial”   jurisdiction   argument    in

criminal tax case).

           To   the   extent   that   Cantrell’s   claim   can   be

construed as a general challenge to the constitutionality of

the statutes of conviction, we note that the statutes at

issue, 21 U.S.C. §§ 841, 846, were not enacted pursuant to

Congress’s general police powers over its territories and the

District of Columbia, but, rather,       under Congress’s power

to regulate commerce.      With this in mind, we have upheld

their constitutionality.       See United States v. Zorilla, 93
F.3d 7, 8-9 (1st Cir. 1996)(holding that drug trafficking is

precisely the kind of economic enterprise that substantially

affects interstate commerce and that, therefore, comes within

Congress's regulatory power under the Commerce Clause).

           Cantrell’s Apprendi argument would fail even if

Apprendi could be considered retroactively applicable to

cases on collateral review (which is not the case).        The rule

in Apprendi is that, "[o]ther than the fact of a prior

conviction, any fact that increases the penalty for a crime

beyond the prescribed statutory maximum must be submitted to

a jury, and proved beyond a reasonable doubt." 530 U.S. at

490.    This rule has not been violated because Cantrell’s 70-


                                -4-
month sentence fell far below the 20-year maximum statutory

sentence applicable to drug crimes without reference to drug

quantity.    See   United States v. Campbell, 268 F.3d 1, 7 (1st

Cir. 2001)(finding no Apprendi violation when the district

court sentences a defendant below the default statutory

maximum   applicable     to   crimes    without    reference   to   drug

quantity); see also 21 U.S.C. § 841(b)(1)(C) (setting default

statutory    maximum).        Likewise,   his     three-year   term   of

supervised release was within the default statutory maximum.



            Affirmed.    Loc.R. 27(c).




                                  -5-